IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


NORTHERN FORESTS II, INC.,        : No. 197 MAL 2016
                                  :
                Petitioner        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
           v.                     :
                                  :
                                  :
KETA REALTY COMPANY, KETA GAS     :
AND OIL COMPANY, KETA GAS AND     :
OIL CORPORATION, GEORGE C. LEVIN, :
UNITED STATES BANKRUPTCY          :
TRUSTEE AND MANUFACTURERS         :
LIGHT AND HEAT COMPANY, THEIR     :
SUCCESSORS AND ASSIGNS AND        :
ANYONE CLAIMING BY, THROUGH OR    :
UNDER THEM, OR ANY OF THEM,       :
ANADARKO E & P ONSHORE, LLC,      :
SOUTHWESTERN ENERGY               :
PRODUCTION COMPANY, RONALD        :
SAWYER, KATHLEEN SAWYER, DALE     :
BLACK, LORI BLACK, MICHAEL        :
CENTINI, KAREN CENTINI, VINCE     :
DANDINI, SARA DANDINI, EDGAR      :
SHENK, ELAINE SHENK, DAVID HAUS,  :
SHARON HAUS AND GAYLA LOCH,       :
ULTRA RESOURCES, INC.,            :
INTERNATIONAL DEVELOPMENT         :
CORPORATION, WEVCO                :
PRODUCTION, INC., JACKSON         :
CORNER SPORTSMEN, INC., SAMUEL    :
ROCKEY, KAREN ROCKEY,             :
CHESAPEAKE APPALACHIA, LLC,       :
STATOIL USA ONSHORE PROPERTIES, :
INC., LANCASTER EXPORATION &      :
DEVELOPMENT COMPANY, LLC,         :
TRUSTEES OF THOMAS E. PROCTOR     :
HEIRS TRUST, TRUSTEES OF THE      :
MARGARET O. F. PROCTOR TRUST,     :
FOREST RESOURCES, LLC,            :
KOCJANCIC FAMILY LIMITED          :
PARTNERSHIP, HAROLD H.            :
WOLFINGER, JR., WILLIAM L.            :
HEMENWAY, HARVEY HINMAN, SARAH        :
C. PRESTON, LINDA DAVIDGE,            :
PENNLYCO, LTD., GLEN W.               :
HEFFELFINER, MICHAEL E. DAPAOLI,      :
JOHN F. GERRITY, JOAN M. GERRITY,     :
STEVEN M. STROUSE, RENEE M.           :
STROUSE, DAVID W. CRITICS, ANGELA     :
R. CRITICS, MARK S. CONRAD,           :
DOLORES CONRAD, DAVID B. DUSEL,       :
MARY LOUISE WATERS, ENERPLUS          :
RESOURCES (USA) CORPORATION,          :
ENERPLUS RESOURCES, BROOKE E.         :
FULLER, RICKY E. YOUNG, NADINE C.     :
YOUNG, STEPHEN MATTO, KIM L.          :
MATTO, JOHN F. KNOPP, SANDRA J.       :
KNOPP, JAMES D. WEATHERWAX,           :
NICOLE R. WEATHERWAX, DUTCH HILL      :
HUNTING CLUB, ATLANTIC                :
HYDROCARBON, LLC, EXCO                :
PRODUCTION COMPANY (PA) LLC,          :
EXCO RESOURCES, INC., BG              :
PRODUCTION COMPANY (PA) LLC,          :
WADE E. JUNE, MELISSA L. JUNE,        :
MICHAEL J. SNYDER, TIMOTHY C.         :
BOWEN, THERESE L. BOWEN, PAUL D.      :
CRISSMAN, MARK A. MCGOVERN,           :
RONDA J. MCGOVERN, JAMES A.           :
ROBINSON, COGAN HOUSE                 :
TOWNSHIP, MOUNTAIN                    :
DEVELOPMENT GROUP, DAVID              :
ROCKEY, OHIO KENTUCKY OIL             :
CORPORATION, MITSUI E & P USA,        :
LLC, GCO MINERALS COMPANY,            :
DANNA WEBBER, TRAVIS CROOKS,          :
FRANCINE CROOKS, CYNTHIA              :
STANTION-MCKENNEY (POA TERRY          :
GEISE) AND AS TO ANY AND ALL          :
ENTITIES WHICH CLAIM ANY              :
INTEREST WHATSOEVER TO SUBJECT        :
MATTER OF THIS SUIT,                  :
                                      :
               Respondents


                                  ORDER


                             [197 MAL 2016] - 2
PER CURIAM

     AND NOW, this 5th day of October, 2016, the Petition for Allowance of Appeal is

DENIED.




                               [197 MAL 2016] - 3